IN THE
                          TENTH COURT OF APPEALS



                                No. 10-18-00207-CV

        IN RE DPA'S ASSIST THE OFFICER FOUNDATION, INC.


                                Original Proceeding



                                      ORDER


      DPA’S Assist the Officer Foundation, Inc. petitioned this Court to issue a writ of

mandamus directing Respondent, the Honorable Wayne Bridewell, Judge of the 249th

Judicial District Court, to vacate his order signed on May 31, 2018 granting Katrina

Ahrens’ Motion to Compel Production of Documents. On June 1, 2018, Judge Bridewell

recused himself in the underlying case and requested the Administrative Judge to assign

another judge. On June 5, 2018, the Honorable David Evans, the Administrate Judge

ordered that the underlying case be transferred from the 249th Judicial District Court to

the 18th District Court, the Honorable John Neill, presiding.

      By orders issued August 22, 2018 and October 17, 2018, we abated this proceeding

to the newly assigned trial court judge for consideration of Ahrens’ Motion to Compel
Production of Documents. In a Joint Status Report filed on October 31, 2018, we have

been informed by the parties that Judge Neill found the order rendered by Judge

Bridewell on Ahrens’ Motion to Compel Production of Documents to be “in all things,

appropriate,” and declined “to amend, reverse or change in any manner, said order.”

        In light of Judge Neill’s ruling, the parties request that Ahrens be permitted to file

a response by November 9, 2018 to DPA’S Assist the Officer Foundation, Inc.’s petition

for writ of mandamus.

        Accordingly, this proceeding is reinstated, the parties’ request is granted, and

Ahrens’ response to the petition for writ of mandamus is due November 9, 2018.


                                                  PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal reinstated
Order issued and filed November 7, 2018




In re DPA's Assist the Officer Foundation, Inc.                                         Page 2